Filed 7/29/21 The Health Law Firm v. Frisbie CA1/4
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR


 THE HEALTH LAW FIRM,
           Plaintiff and Respondent,
                                                                             A158659
 v.
 BILL R. FRISBIE,                                                            (Sonoma County
                                                                             Super. Ct. No. SCV-262393)
           Defendant and Appellant.


         Debtor Bill R. Frisbie, appearing in propria persona, purports to appeal
an order denying a motion for reconsideration of his motion to vacate a
judgment against him and a minute order entered in the course of his
debtor’s examination. His brief is virtually unintelligible and challenges the
validity of orders entered throughout the complex history of the litigation.
Because the orders identified in his notice of appeal are not appealable under
Code of Civil Procedure section 904.1, we shall dismiss the appeal.
                                                     Background
         In April 2018, The Health Law Firm (the law firm) filed a petition to
enforce an out-of-state judgment entered in its favor against Frisbee. In
July 2018, Frisbie moved to vacate the judgment on the grounds, among
others, that the judgment was the product of fraud and was entered in
violation of his due process rights. Frisbie’s motion was denied in August
2018. Frisbie’s motion for reconsideration was denied on November 7, 2018.

                                                               1
      Thereafter, the law firm obtained a writ of execution on the $105,028
money judgment and an order of examination for Frisbie. On August 26,
2019, the court granted the law firm’s motion to compel Frisbie to answer
questions posed to him. On September 23, 2019, the court examined Frisbie
under oath pursuant to the previously issued order. The matter was
continued for further examination on October 21, 2019. The October hearing
was taken off calendar after Frisbie filed a notice of appeal on October 16.
                                  Discussion
      “The existence of an appealable judgment [or order] is a jurisdictional
prerequisite to an appeal. A reviewing court must raise the issue on its own
initiative whenever a doubt exists as to whether the trial court has entered a
final judgment or other order or judgment made appealable by Code of Civil
Procedure section 904.1.” (Jennings v. Marralle (1994) 8 Cal.4th 121, 126.)
Frisbie’s notice of appeal purports to appeal orders issued on November 7,
2018 and September 23, 2019. No appealable order was issued on either day.
The November 7, 2018 order denying Frisbie’s motion for reconsideration is
not an appealable order. (Association for Los Angeles Deputy Sheriffs v.
County of Los Angeles (2008) 166 Cal.App.4th 1625, 1633.)1 Nor is the minute
order entered on September 23, 2019 appealable. For a postjudgment order to
be appealable under Code of Civil Procedure section 904.1, subdivision (a)(2),
“ ‘the order must either affect the judgment or relate to it by enforcing it or
staying its execution.’ ” (Lakin v. Watkins Associated Industries (1993) 6



      1 Although Frisbie’s notice of appeal does not purport to challenge the
court’s denial of his motion to vacate the judgment in August 2018, we note
that “[o]rdinarily, the denial of a motion to vacate a judgment is not an
appealable order” (In re Marriage of Brockman (1987) 194 Cal.App.3d 1035,
1040) and, in any event, any such appeal would be untimely (Cal. Rules of
Court, rule 8.108(c)).


                                        2
Cal.4th 644, 651–652.) “Neither an order for appearance of a judgment debtor
nor the order for his examination is in itself an end. Each is merely a step
reviewable only after a final order has been made. It adjudicates no rights; it
establishes no liabilities. [Citation.] It is not a special order made after final
judgment though made subsequent to entry of the judgment. [Citation.] It
bears no relation to the judgment. It is a separate proceeding in an original
action which is a substitute for the creditor’s bill.” (Rogers v. Wilcox (1944) 62
Cal.App.2d 978, 979–980; see Fox Johns Lazar Pekin & Wexler, APC v.
Superior Court (2013) 219 Cal.App.4th 1210, 1216 [order denying motion to
quash third-party judgment debtor examination nonappealable].)
Accordingly, neither the order of examination nor the minute order entered
on September 23, 2019, which merely continues the examination to a further
date, is appealable.
                                   Disposition
      The appeal is dismissed.


                                             POLLAK, P. J.

WE CONCUR:

STREETER, J.
TUCHER, J.




                                         3